         Case 1:20-cv-01604-MKV Document 121 Filed 02/26/21 Page 1 of 2


                                            USDC SDNY
                                            DOCUMENT
                                            ELECTRONICALLY FILED
                                            DOC #:
VIA ECF                                     DATE FILED:                   Michael A. Mugmon
                                                                                        +1 628 235 1006 (t)
February 25, 2021                                                                       +1 628 235 1001 (f)
                                                                           michael.mugmon@wilmerhale.com



Hon. Mary Kay Vyskocil
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     U.S. District Court for the Southern District of New York,
               Orlando, et al. v. Nxt-ID, Inc., et al., Case No. 20 Civ. 01604

Dear Judge Vyskocil:

       We write on behalf of Plaintiffs in the above-noted action regarding the oral arguments
scheduled by the Court in its Order of February 23, 2021 (Dkt. No. 119). All parties have
conferred and consent to the requests and inquires herein.

         First, we respectfully request an adjournment of the recently scheduled oral arguments
from March 11, 2021 (as stated in the Order), to March 18, 2021. Plaintiffs’ counsel are not
available on March 11 due to a previously scheduled appearance in another matter, but counsel
for all parties are available on March 18. All parties consent to this request, and no previous
request for an adjournment of this date has been made.

        Second, to ensure all counsel are appropriately prepared, the parties wish to confirm the
motions on which the Court wishes to hear argument. The February 23 Order indicates the Court
will hear “oral argument on the pending motions to dismiss,” and grants requests for argument
made in connection with (1) Defendant CrowdOut Capital, LLC’s motion to dismiss (Dkt. Nos.
40 (motion) & 43 (request for argument)); and (2) Defendant Garmin International Inc.’s motion
to dismiss (Dkt. Nos. 45 (motion) & 52 (request for argument). Plaintiffs’ motion to dismiss
Defendant Nxt-ID’s amended counterclaims is also pending (Dkt. Nos. 88 (motion) & 91
(request for argument)), as is Defendant Nxt-ID’s motion for summary judgment (Dkt. No. 105
(motion; no request for argument made).) The parties’ understanding of the February 23 Order is
that only the CrowdOut and Garmin motions to dismiss are scheduled for oral argument and that
oral argument on the other pending motions will not be heard. If the parties’ understanding is
incorrect, the parties hereby respectfully request clarification from the Court.

        Third, and finally, pursuant to this Court’s COVID-19 protocols, the parties will dial in to
this Court’s dedicated conference line at the appropriate time, but are willing to set up an
alternate line or other mode of connection if the Court requests or prefers.
              Case 1:20-cv-01604-MKV Document 121 Filed 02/26/21 Page 2 of 2




     February 25, 2021
     Page 2


            We thank the Court for its time and attention to this matter.

     Sincerely,




     Michael A. Mugmon


7KHUHTXHVWWRDGMRXUQWKHRUDODUJXPHQWIURP0DUFKWR0DUFKLV*5$17('7KH
&RXUWZLOOKHDURUDODUJXPHQWRQWKHPRWLRQVWRGLVPLVVRI'HIHQGDQWV&URZG2XWDQG*DUPLQRQ0DUFK
DW$07KHRUDODUJXPHQWZLOOEHKHOGE\WHOHSKRQH7RMRLQGLDODQGHQWHU
$FFHVV&RGH

                                               )HE
